Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:

UMBLIJS US 20110166980 A1 teaches a method comprising:
receiving, from a control system, a request for control/volume relationship information of a target event for a tactic group;
in response to receiving the request, automatically generating a representation of a control/volume curve of the target event for the tactic group.
 Churquina US 20030139989 A1 teaches a method of presenting price volume bar graph with predefined price brackets.

However, the prior arts of record does not teach or suggest, individually or in combination: 
the representation of the control/volume curve including a plurality of control signal segments, such that control signal segments included within the representation of the control/volume curve are determined based, at least in part, on one or more configuration parameters; and


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             

/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115